                                                                                                                                                             /J· '
~-   ~· "!    ~         .                 .
         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of!   )

                                              UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                               V.                                       (For Offenses Committed On or After November 1, 1987)


                                Cosme Flores-Delgado                                    Case Number: 3: 19-mj-22805

                                                                                        David R.      sm ·
                                                                                        Defendant 's Attorne


             REGISTRATION NO. 86474298                                                                                   JUL I 6 2019
             THE DEFENDANT:
              IRI pleaded guilty to count(s) I of Complaint                                                                                                           i
                                                    -------------------1'-!.1-Y-----------
             •    was found guilty to count( s)                                                                                                                       I
                                                                                                                                                                     ·-1.


                  after a plea of not guilty.                                                                                                                    ·t
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):                                        -1

                                                                                                                                                                  :1
             Title & Section                  Nature of Offense                                                           Count Number(s)
             8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                 1                                          ,I
                                                                                                                                                                 :1

              D The defendant has been found not guilty on count(s)
                                            -------------------
              •   Count(s)
                             ------------------
                                                dismissed on the motion of the United States.

                                                         IMPRISONMENT
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term of:

                                        -•\/ TIME SERVED                          •    - - - - - - - - - - days                                                  :~•.,.:
                                                                                                                                                                 _!,




              IRI Assessment: $10 WAIVED IRI Fine: WAIVED
              IRI Court recommends USMS, ICE or DHS or other arresting agency return all property and aUdocuments in
              the defendant's possession at the time of arrest upon their deportation or removal.
              •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant1s economic circumstances.

                                                                                      Monday, July 15, 2019
                                                                                      Date of Imposition of Sentence


             Received
                             l)a;ld'
                            J,t't/L) ?:;g:.
                            ~~-=-----
                            DUS M                                                     HidiALOCK
                                                                                      UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy                                                                                                    3: 19-mj-22805
